 In the Matter of DORA KAISEL, DOING BUSINESS AS KAISEL GARMENTCOMPANY AND KAISEL GARMENT COMPANY, A CORPORATIONandCOT-TON DRESSMAKERS LOCAL 182, INTERNATIONAL -LADIES' GARMENTWORKERS' UNIONCase No. C=1665.Decided September14, 1940Jurisdiction:garment manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. L. N. D. Wells, Jr.andMr. Wallace Cooper,for the Board.Mr. Charles H. Spoehrer,for respondents.Mr. Morris DevinandMr. Meyer Perlstein,for the Union.Mr. D. M. Byrd, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Cotton Dress-makers Local 182, International Ladies' Garment Workers' Union,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the,Regional Director for the Fourteenth Region(St.Louis,Missouri), issued its complaint, dated August 12, 1940,alleging that Dora Kaisel, doing business as Kaisel Garment Com-pany and Kaisel Garment Company, a. corporation, St. Louis, Missouri,herein collectively called the respondents, had engaged in and wereengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and accompanying notice of hearing wereduly served upon respondents and the Union.-Concerning the unfair labor practices, the complaint alleged insubstance: (1) that on or about March 1, 1940, and thereafter, therespondents urged, persuaded, and warned their employees to refrainfrom becoming or remaining members of the Union, threatened theemployees with discharge or other reprisals if they aided the Union27 N. L. R. B., No. 54.242 KAISEL GARMENT ` COMPANY243'or members thereof, threatened to close the St. Louis plant shouldthe employees participate in union activities, ' and urged certain em-ployees to keep surveillance over the meetings and activities of theUnion-and to report to the respondents concerning the union activi-ties of their employees; (2) that the respondent Dora Kaisel, by heragents- and employees, on or about March 8, 1940, terminated theemployment of Lorine Biggs and until March 21, 1940, refused toreinstate her because she joined and assisted the Union and engagedin concerted activities with other employees in the respondents' plantfor the purpose of collective bargaining and other mutual aid andprotection; (3) that respondents on and after March 15, 1940, dis-criminated in regard to the hire and tenure of employment of Mar-garet Scharenberg by assigning to her inferior and difficult workand work that other employees would not do, and on or about May 29,1940, terminated the employment of said Scharenberg, and have at alltimes since May 29, 1940, refused to reinstate her because she hadjoined and assisted the Union and engaged in concerted activitieswith other employees in the respondents' plant for the purposes ofcollective bargaining and other mutual aid and protection; and (4)that by the foregoing and other acts, the respondents interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed by Section 7 of the Act.Thereafter on August 26, 1940, counsel for respondents, the Union,and counsel for the Board entered into and executed a stipulation insettlement of the case.This stipulation provides as follows:STIPULATIONIt is hereby stipulated and agreed by and between Dora Kaisel,doing business as Kaisel Garment Company and Kaisel GarmentCompany, a corporation, and Cotton Dressmakers' Local 182,International Ladies' GarmentWorkers' Union, and L. N. D.Wells, Jr. and Wallace Cooper, attorneys for the FourteenthRegion of the National Labor Relations Board, as follows:ICharges and amended charges were filed by the Cotton Dress-makers' Local 182, International Ladies' GarmentWorkers'Union, with the Fourteenth Regional office of the National LaborRelations Board, alleging that the respondents, Dora- Kaisel,doing business as the Kaisel Garment Company, and KaiselGarment Company, a corporation, had violated Section 8, sub-sections 1 and 3 of the National Labor Relations Act.There-after on August 12, 1940, the National Labor Relations Board, 244DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough Dorothea de Schweinitz,Regional Director for theFourteenth Region, duly issued its Complaint and Notice ofHearing, alleging that respondents had engaged in and wereengaging in unfair labor practices affecting commerce withinthe meaning of Section 8, subsections 1 and 3, and Section 2,subsections 6 and 7 of the National Labor Relations Act, 49 Stat.449.The charges and the Complaint,together with the Noticeof Hearing, were duly served upon the respondents,and each ofthem, and on the Cotton Dressmakers'Local 182,InternationalLadies' Garment Workers' Union.The respondents did not filean answer to the Board's Complaint and hereby waive the rightto file an answer.By the waiver of its' right to file an answer,and by entering into this stipulation,the respondents do not admitthat they or either of them have in any way violated the NationalLabor Relations Act, but expressly deny that they or either oftheme have in any way violated any of the provisions of said Act.IIThe respondent Dora Kaisel is an individual residing anddoing business in the City of Saint Louis, State of Missouri,where at all times material hereto until on or about April 2, 1940,she conducted a business under the name and style,ofKaiselGarment Company,in which business she was engaged in theproduction,sale, and distribution of cotton dresses and otherwearing apparel.The respondent Kaisel Garment Company is and has beensince on or about April 2, 1940,a corporation duly organizedunder and existing by virtue of the laws of the State of Missouri,having its principal office and place of business at 1531 Wash-ington Avenue,in the City of Saint Louis, State of Missouri, andisnow and has been continuously since aboutApril2,1940,engaged at said place of business,hereinafter referred to as the"St. Louis Plant," in the manufacture,sale, and distribution ofcotton dresses and other wearing apparel.The respondents,in the course and conduct of their businessas aforesaid,now cause and have continuously caused at all timematerial hereto, the materials and products used in the manu-facture, sale and distribution of cotton dresses and other wearingapparel, to be purchased,delivered,and transported in inter-state commerce from and through states of the United Statesother than the State of Missouri to the aforesaid St. Louis Plant,and cause and have at all time material hereto continuouslycaused the products manufactured,sold, and transported by themas a part of their business as aforesaid to be supplied,delivered, KAISEL GARMENT COMPANY245and transported in interstate commerce from the aforesaid St.Louis Plant in the State of Missouri to, into and through statesof the United States other than the State of Missouri.Respondents and each of them agree and admit that they areengaged in interstate commerce within the meaning of Section2, subsections 6 and 7 of the National Labor Relations Actand that respondents and each of them are subject to the provi-sions of the National Labor Relations Act and the jurisdictionof the National Labor Relations Board.All parties hereto expressly agree that the National LaborRelations Act (Sic-Board) may forthwith make jurisdictionalfindings based upon the facts stipulated in this paragraph andthat the Board may find that the above-described operations ofcommerce among the several states.IIIAll parties hereto expressly agree that the charges, Complaint,and Notice of Hearing referred to in paragraph 1 above and thisstipulation shall constitute the entire record in this cause, andthat said documents shall be entered in the record herein byfiling with the Chief Trial Examiner of the National LaborRelations Board at Washington, D. C.IVAll parties hereto expressly waive the right to a hearing in thismatter and the making and findings of fact and conclusions oflaw by the National Labor Relations ' Board; and expresslyagree and consent that the National Labor Relations Board mayforthwith enter an order providing as follows:The respondent Dora Kaisel, doing business as Kaisel Gar-ment Company, and the respondent Kaisel Garment Company,a corporation, jointly and severally and their respective officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouragingmembership in C o t t o n Dressmakers'Local 182, International Ladies' Garment Workers' Union bydischarging, refusing to reinstate, suspending, or in any-man-nerdiscriminating against any of her or its employees inregard to hire or tenure of employment or any other term orcondition of employment;(b)Urging, persuading, or warning said employees to re-frain from aiding, becoming, or remaining members of the 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDCotton Dressmakers'Local 182, International Ladies' GarmentWorkers' Union; threatening said employees with dischargeor other reprisal if they aided said union or its-members;threatening to close her or its St. Louis Plant should theemployees of said plant participate in union activities ; andurging certain of her or,'its employees to keep surveillanceover the meetings and activities of said union and report tothe respondents concerning the union activities of her or itsemployees ;(c) In any other manner interfering with, restraining, orcoercing her or its employees in the exercise of the right toself-organization,to form, join,or assist labor organizations,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Offer to Margaret Scharenberg immediate and full re-instatement to her former or substantially equivalent positionas a finisher,without prejudice to her seniority and otherrights and privileges,and assign to said Margaret Scharenbergthe same type of work as is assigned to other finishers inrespondents'plant.(b)Make whole Lorine Biggs for any loss of pay she hassuffered by reason of the respondents'discrimination in regardto her hire and tenure of employment by payment to LorineBiggsa sum of money equal to that which she normally wouldhave earned as wages on March 11 and 12, 1940,being the sumof $4.80.(c)Post immediately,and maintain for a period of at leastsixty(60) consecutive days from date of posting,in conspicu-ous places in each department of the respondents'plant, noticesstating(1) that the respondents will not engage in the conductfrom which they are ordered to cease and desist in paragraphs1 (a), (b), and(c) of this order;(2) that the respondentswill take the affirmative action set forth in paragraphs 2 (a)and (b)of this order;and (3) that the respondents'employeesare free, if they desire,to become or remain members of theCotton Dressmakers'Local 182,International Ladies' GarmentWorkers'Union,and that the respondents will not discrimi-nate against any employee because of membership or activityin that organization ; KAISEL GARMENTCOMPANY247(d)Notify the Regional Director for the Fourteenth Regionin writing within ten (10) days from the date of this orderwhat -steps the respondents have taken to comply herewith.VThe parties hereto consent to the entry by any United StatesCircuit Court of Appeals of an enforcement order embodyingthe terms of the Board's order agreed to above, and all partieshereby waive further notice of the application for and the entryof such court order.VIAll stipulations herein made are subject to the approval ofthe National Labor Relations Board, and should the NationalLabor Relations Board fail to approve the terms and conditionscontained herein, this- stipulation shall be entirely void and ofno effect, and the proceedings in this matter shall be in thestatus as if no stipulation had been entered into.VIIThe entire agreement of the parties hereto is contained withinthis stipulation; and there is no other agreement, verbal or writ-ten, which in any way varies or alters the agreement containedherein.On September 3, 1940, the Board issued its order approving theabove stipulation and making it part of the record in the case andtransferring the proceeding to and continuing it before the Boardfor the purpose of the entry of a decision and order pursuant to theprovisions of the stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.TIlE BUSINESS OF THE RESPONDENTSThe respondent Dora Kaisel, an individual, was engaged in busi-ness in St. Louis, Missouri, until about April 2, 1940, under the nameand style of Kaisel Garment Company.About April 2, 1940, KaiselGarment Company, a corporation, was duly organized under andnow exists by virtue of the laws of the State of Missouri, having itsprincipal office and place of business at St. Louis, Missouri.The re-spondents at all time material hereto have been-engaged in themanufacture, sale, and distribution of cotton dresses and other wear- 248DECISIONS OF NATIONAL LABOR -RELATIONS BOARDing apparel. In the course of their business the respondents havecaused the raw materials used in the manufacture, sale, and distri-bution of wearing apparel to be purchased, delivered, and transportedin interstate commerce from States other than Missouri and havesupplied, delivered, and transported their finished products fromMissouri to, into, and through States other than Missouri.The respondents admit that they are engaged in interstate com-merce within the meaning of Section 2 (6) and (7) of the Act.We find that the above-described operations of the respondentsconstitute a continuous flow- of trade, traffic, and commerce amongthe several States.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Dora Kaisel, doing business as Kaisel GarmentCompany and Kaisel Garment Company, a corporation, St. Louis,Missouri, jointly and severally, and their respective officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Cotton Dressmakers' Local 182,International Ladies' GarmentWorkers' Union ' by discharging, re-fusing to reinstate, suspending, or in any manner discriminatingagainst any of her or its employees in regard to hire or tenure ofemployment or any other term or condition of employment;(b)Urging, persuading, or warning said employees to refrainfrom aiding, becoming, or remaining members of the Cotton Dress-makers' Local 182, International Ladies' Garment Workers' Union;threatening said employees with discharge or other reprisal if theyaided said Union oii its members; threatening to close her or its St.Louis plant should the employees of said plant participate in unionactivities; and urging certain of her or its employees to keep sur-veillance over the meetings and activities of said Union and report tothe respondents concerning the union activities of her or itsemployees;(c) In any other manner interfering with, restraining, or coercingher or its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act. KAISEL GARMENT COMPANY2492.-Take the following affirmative action to effectuate the policiesof the Act:(a)Offer to Margaret Scharenberg immediate and full reinstate-ment to her former or substantially equivalent position as a finisher,without,prejudice to her seniority and other rights and privileges,and assign to said Margaret-Scharenberg the same type of work asis assigned to other finishers in respondents'plant;(b)Make whole Lorine Biggs for any loss of pay she has sufferedby reason of the respondent's discrimination in regard to her hireand tenure of employment by payment to Lorine Biggs of a sum ofmoney equal to that which she normally would have earned as wageson March 11 and 12, 1940,being the sum of $4.80;(c)Post immediately,and maintain for a period of at least sixty(60) consecutive days from date of posting,in conspicuous places in,each department of the respondents'plant, notices stating(1) thatthe respondents will not engage in the conduct from which they areordered to cease and desist in paragraphs 1 (a), (b), and(c) of thisOrder;(2) that the respondents will take the affirmative action setforth in paragraphs 2(a) and(b) of this Order; and(3) -that therespondents'employees are free, if they desire,to become or remainmembers of the Cotton Dressmakers' Local 182,International Ladies'GarmentWorkers'Union, and that the respondents will not dis-criminate against any employee because of membership or activity inthat organization;(d)Notify the Regional Director for the Fourteenth Region inwriting within ten (10)days from the date of this Order what stepsthe respondents have taken to comply herewith.